EXHIBIT 10.27
November 5, 2009
Travelport International, L.L.C.
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339

     
Re:
  Fifth Amendment to Subscriber Services Agreement, dated as of July 23, 2007
(“Agreement”) between Travelport International, L.L.C., (f/k/a Galileo
International, L.L.C., hereinafter “Travelport”), Travelport Global Distribution
System B.V. (f/k/a Galileo Nederland B.V., hereinafter “TGDS” and, together with
Travelport, collectively, “Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)

Ladies and Gentlemen:
This letter constitutes a Fifth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.
Effective as of the date of this Amendment (“Amendment Effective Date”), Galileo
and Subscriber hereby agree as follows:

  1.   The Optional Services Attachment (Galileo Services) is amended as set
forth in Exhibit A.     2.   The Custom Terms and Conditions Attachment (Galileo
Services) – North America is amended as set forth in Exhibit B.     3.  
General. This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto or their successors in interest, except as
expressly provided in the Agreement. Each Party to this Amendment agrees that,
other than as expressly set out in this Amendment, nothing in this Amendment is
intended to alter the rights, duties and obligations of the Parties under the
Agreement, which shall remain in full force and effect as amended hereby. In the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, the terms and conditions of this
Amendment shall govern. This Amendment may be executed by the Parties in
separate counterparts and each counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



    The Parties have caused this Amendment to be executed by the signatures of
their respective authorized representatives.

             
Orbitz Worldwide, LLC
      Travelport International, L.L.C.    
 
           
Signature: /s/ Stephen C. Praven
 
      Signature: /s/ Travis Christ
 
   
 
           
Name: Stephen C. Praven
      Name: Travis Christ    
 
           
Title: VP, Business Development
      Title: President, Americas    
 
           
Date: 12/16/09
      Date: December 14, 2009    
 
           
 
      Travelport Global Distribution System B.V.    
 
           
 
      Signature: /s/ Marco van Ieperen
 
   
 
           
 
      Name: Marco van Ieperen    
 
           
 
      Title: Director    
 
           
 
      Date: 11 Dec 2009    

2